Citation Nr: 1544626	
Decision Date: 10/20/15    Archive Date: 10/29/15

DOCKET NO.  14-11 161	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUE

Entitlement to service connection for ischemic heart disease.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to March 1972.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine.  

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in August 2014


FINDINGS OF FACT

1.  The Veteran served at the U-Tapao Royal Thai Air Force Base (RTAFB) in Thailand from May 1969 to May 1970.  

2.  The Veteran served as a Munitions Specialist, and resolving reasonable doubt in his favor, was exposed to herbicides while serving at U-Tapao RTAFB.

3.  The Veteran has a current diagnosis of coronary artery disease (an ischemic heart disease), which became manifest after service to a degree of 10 percent or more.


CONCLUSION OF LAW

The criteria for service connection for coronary artery disease are met.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015)



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).  

If a veteran was exposed to an herbicide agent during active military, naval, or air service, certain diseases including ischemic heart disease and acute and subacute peripheral neuropathy, are presumed to be service connected if the requirements of 38 C.F.R. § 3.307(a)(6) (2015) are met, even though there is no record of the disease during service, provided that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  38 U.S.C.A. § 1116(a) (West 2014); 38 C.F.R. § 3.309(e) (2015).  In this context, the term "herbicide agent" is defined as a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975, specifically: 2,4-D; 2,4,5-T and its contaminant TCDD; cacodylic acid; and picloram.  38 C.F.R. § 3.307(a)(6)(i).

Ischemic heart disease is listed as a disease associated with exposure to certain herbicide agents.  38 C.F.R. § 3.309(e).  Additionally, coronary artery disease is considered an ischemic heart disease.  Id.

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  The last date on which such a veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he or she served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6).  "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).

Regardless of whether a claimed disability is recognized under 38 U.S.C.A. § 1116, pertaining to herbicide agent exposure presumptive diseases, a veteran is not precluded from presenting evidence that a claimed disability was due to or the result of herbicide exposure.  Combee v. Brown, 34 F.3d 1039, 1044-45 (Fed. Cir. 1994); McCartt v. West, 12 Vet. App. 164, 167 (1999).

Moreover, and particularly pertinent to this claim, VA Fast Letter 09-20 (May 6, 2009) provides additional information regarding developing evidence of herbicide exposure in claims from veterans with Thailand service during the Vietnam Era and provides updated information concerning herbicide use in Thailand during the Vietnam era.  These materials provide that if a claimed herbicide exposure cannot be resolved based on the information contained in this memorandum, then follow-up inquiries are now being sent to the U.S. Army and Joint Services Records Research Center (JSRRC). 

In addition, the Memorandum for the Record that accompanied the Fast Letter reports that tactical herbicides, such as Agent Orange, were used at the Pranburi Military Reservation from April to September 1964, but not near any U.S. military installation or RTAFB.  Other than the 1964 tests on the Pranburi Military Reservation, tactical herbicides were not used or stored in Thailand.  This memorandum reflects that some Operation RANCH HAND aircrafts flew insecticide missions in Thailand from August 1963 to September 1963 and in October 1966.  While the 1966 missions involved the spraying of Malathion insecticide for "control of malaria carrying mosquitoes," these facts were noted as insufficient to establish tactical herbicide exposure for any veteran based solely on service in Thailand.  

Furthermore, VA's Compensation & Pension Service (C&P) has issued information concerning the use of herbicides in Thailand during the Vietnam War.  In a May 2010 Bulletin, C&P indicated that it has determined that there was significant use of herbicides on the fenced in perimeters of military bases in Thailand intended to eliminate vegetation and ground cover for base security purposes.  A primary source for this information was the declassified Vietnam era Department of Defense (DOD) document titled Project CHECO Southeast Asia Report: Base Defense in Thailand.  Although DOD indicated that the herbicide use was commercial in nature rather than tactical (such as Agent Orange), C&P has determined that there was some evidence that herbicides of a tactical nature, or that of a "greater strength" commercial variant, were used. 

VA's Adjudication Procedures Manual indicates that if a veteran served at a RTAFB as an Air Force security policeman, security dog handler, member of the security police squadron, or otherwise served near the air base perimeter as shown by evidence of daily work duties, performance evaluation reports, or other credible evidence, then herbicide exposure may be established on a direct/facts-found basis.  M21-1 Part IV.ii.2.C.10.q.

II. Analysis

The Veteran is seeking service connection for ischemic heart disease, diagnosed as coronary artery disease, as a result of exposure to herbicides during service.  

Initially, the Board notes that a February 2013 VA examination report reflects coronary artery disease had its onset in 1989 at the approximate age of 40, with coronary bypass surgery in August 2001, and subsequent cardiac catheritization in September 2005.  Thus, the current disability element of the claim is met as there is a current disability of a type of ischemic heart disease.

Next, the Board notes that the Veteran's DD FORM 214 shows that his awards and decorations include a Vietnam Service Medal W/1BSS (Bronze Service Star).  However, based on the findings below, the presumption of exposure to herbicides in association with any possible in-country Vietnam service will not be further addressed.  

The Veteran maintains that while stationed at U-Tapao RTAFB in Thailand as a Munitions Specialist, he was at or near the base perimeter almost every day in association with his various duties.  More specifically, in his February 2013 notice of disagreement, he noted that both the road to the bomb dump/depot and the dump site itself were on or along the base perimeter to which he traveled almost every day for destruction and disposal of munitions.  He added that his duties also required trips to the explosive ordnance disposal (EOD) range located on the very outskirts of the base, noting that the EOD range was completely absent of any foliage.  

Lending credibility to his assertions are personnel records confirming that he was stationed at U-Tapao RTAFB from June 1969 to May 1970.  Although his DD FORM 214 reflects his military occupational specialty was fire fighter, personnel records reflect that while stationed at the U-Tapao airbase he served as a Munitions Specialist, assigned to the 635th Combat Support Group (CSG).  

Further supporting his claim are personnel records including a performance evaluation for the period from September 1969 to March 1970.  The report notes that in his role as crew chief, he was responsible for the receipt and storage of munitions, including transshipments, and that his crew was tasked with offloading and storing all explosive devices.  

Moreover, and although not conclusive, the original "Kodacolor" photographs the Veteran submitted, one of which bares an imprint of "APR 70," and depicts a large tract of ground devoid of foliage, is some evidence in support of the Veteran's assertion.  Likewise, the map of the base coupled with aerial views of the airbase, which bare the Veteran's detailed handwritten annotations, lend credibility to the Veteran's assertion of having been on and near the base perimeter on a regular basis consistent with his duties as Munitions Specialist. 

The Board notes that although the March 2014 JSRRC report reflects that the evidence did not document the Veteran's exposure to herbicides during service in Thailand, the response was noted to be based upon the available history submitted by the 635th CSG only for the period from April 1970 through May 1970.  As noted, the Veteran was stationed at U-Tapao RTAFB for approximately a year.  

Although there are no contemporaneous records specifically documenting his presence in close proximity to the base perimeter, there is no affirmative evidence of record showing otherwise, and the Board finds no reason to doubt the credibility of the Veteran.  In fact, his consistently "outstanding" performance evaluation reports are replete with accolades specifically acknowledging his integrity, loyalty, and dependability, and to such an extent that an early promotion was warranted.  Thus, the Board finds the Veteran's assertion of duties taking him near the perimeter and beyond to be quite reliable.  

The Board finds that there is at least an approximate balance of positive and negative evidence as to whether the Veteran was exposed to herbicides while stationed at U-Tapao RTAFB in Thailand.  Resolving reasonable doubt in the Veteran's favor, the Board finds that he was exposed to herbicides while serving at U-Tapao RTAFB, given the specific facts of this case.  


service connection for ischemic heart disease due to exposure to herbicides in Thailand is warranted.  As the Veteran has a current diagnosis of coronary artery disease (an ischemic heart disease), which became manifest after service to a degree of 10 percent or more, the Board concludes that service connection is warranted for coronary artery disease on a presumptive basis as due to presumed exposure to herbicide agents.


ORDER

Service connection for coronary artery disease is granted.  




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


